Citation Nr: 0033742
Decision Date: 01/18/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-17 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



ORDER


     The following corrections are made in a decision issued by the Board in this case on December 27, 2000:
     The header on pages 2 through 10 should be replaced with the following:

IN THE APPEAL OF	X NN NNN NNN
	VVVVV V VVVVVVVVVV


		
	S. L. KENNEDY
	Member, Board of Veterans Appeals

Citation Nr: 0033742	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include a herniated disc at L5-S1.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and a personality disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1981 to October 
1984.

This matter arose from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which found that new and material evidence 
to reopen the veteran's claim for service connection for a 
low back disorder including a herniated disc at L5-S1 had not 
been submitted.  The RO also denied the veteran's claims for 
service connection for a personality disorder and a bilateral 
foot condition, but did not specifically deny the veteran's 
claim for service connection for a psychiatric condition.  It 
is noted that the veteran did list such a condition in her 
claim filed in 1998, and that she has stated her intent to 
appeal her psychiatric condition both in her notice of 
disagreement as well as in her substantive appeal.  Noting 
that "Where the [Board of Veterans Appeals] fails to 
adjudicate a claim that was reasonably before it, the net 
outcome for the veteran amounts to a denial of the benefit 
sought," and in view of recent changes in pertinent law which 
will be discussed in the body of the decision, it is 
appropriate to proceed with the adjudication of the veteran's 
claim for a psychiatric condition in the broadest terms, 
including both personality disorder and depression.  See In 
Matter of Smith, 10 Vet. App. 311 (1997).  The case is before 
the Board of Veterans' Appeals (Board) at this time for 
resolution.

The issues of entitlement service connection for a low back 
disorder, bilateral foot condition, and a psychiatric 
condition will be addressed in the Remand portion of the 
decision.


FINDINGS OF FACT

1.  A December 1996 Board decision denied service connection 
for a low back disorder, to include a herniated disc at L5-
S1.  

2.  The evidence associated with the claims file subsequent 
to the 1996 Board decision includes a medical opinion that 
the low back disorder is more likely than not related to 
service.  This evidence tends to establish a material fact 
which was not already of record at the time of the Board's 
1996 decision.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied the 
veteran's claim of service connection for a low back 
disorder, to include a herniated disc at L5-S1, is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 
(2000).

2.  The evidence received since the December 1996 Board 
decision is new and material; thus, the claim for service 
connection for a low back disorder, to include a herniated 
disc at L5-S1, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she suffers from a back disorder 
that is directly related to service.  Relevant regulations 
provide that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and certain diseases, including 
arthritis, become manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).

The veteran's claim for service connection for a low back 
condition was denied in a December 1996 Board decision.  That 
decision is final, as it was the last disposition in which 
the claims were finally disallowed on any basis.  The 
relevant evidence at that time consisted of the veteran's 
service medical records, VA medical examination reports and 
clinical records, private records and the veteran's 
statements.  Consequently, the evidence that must be 
considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the 
record since the 1996 decision.  See 38 U.S.C.A. §§ 7104, 
5108; C.F.R. §§ 3.104(a), 3.156, 20.1100 (2000).

When the Board denied the veteran's claim of entitlement to 
service connection for a low back disorder including 
herniated disc at L5-S1 in the December 1996 decision, it 
found that a back condition was not incurred in or aggravated 
by service, and that the no current condition was shown to be 
related to service.  The veteran was provided with notice of 
that decision.

The December 1996 Board decision is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.1100 (2000).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.102, 3.156, 20.1100.  

Evidence submitted since the December 1996 Board denial 
includes an opinion from a medical doctor dated in February 
2000.  Although this document was submitted to the Board more 
than 90 days after the notice of transfer of the appellant's 
appeal to the Board in August 1999, the Board finds that good 
cause has been demonstrated for its later submission in that 
it was clearly not available prior to expiration of the 
relevant period in question.  See 38 C.F.R. § 21.1304(b) 
(2000).  The Board notes further that  any pertinent evidence 
which is accepted by the Board under the provisions of 38 
C.F.R. § 20.1304 (2000) must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
her procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
However, because the document is sufficient to grant the 
benefit sought on appeal in terms of reopening her claim for 
service connection for a low back disorder, the Board finds 
that failure to comply with this procedural requirement at 
this juncture results in no prejudice to the veteran.

In the February 2000 letter, Dennis P. McGowan, M.D. 
indicated that he had been treating the veteran for a back 
condition and that the veteran reported a history of back 
pain since service.  He opined that the back condition was 
more likely than not related to her service. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
removed the requirement that a veteran submit a well-grounded 
claim.  The new law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds the medical opinion to be new and material, 
as it bears directly and substantially upon the specific 
matter under consideration.  The opinion is offered to 
establish that the veteran currently has a back disorder 
related to service, and the case was denied in 1996 because 
no evidence showed a back disorder related to service.  The 
opinion tends to prove that a back disorder was incurred in 
service.  The opinion is new and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the test for new and material evidence set 
forth in 38 C.F.R. § 3.156 has been met, and the claim must 
be reopened.  

In sum, the evidence added since the 1996 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for a low back disorder 
including herniated disc at L5-S1.  38 C.F.R. § 3.156(a).  
The medical opinion relates to facts material to the denial, 
namely whether the veteran has a back disorder and whether 
that disorder is related to service.  Thus, the Board finds, 
as set forth above, that new and material evidence has been 
submitted.  The case is now reopened.  However, the Board 
also finds that additional development by the RO is warranted 
prior to adjudication of this appeal on the merits by the 
Board.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder including a herniated disc at L5-S1.  To this extent 
only, the appeal is granted.


REMAND

The veteran is seeking service connection for a low back 
disorder to include a herniated disc at L5-S1, a bilateral 
foot condition, and a psychiatric disorder including but not 
limited to depression and a personality disorder.  As noted 
earlier in this decision, there has been a significant change 
in the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Specifically, it is noted that the veteran has not been 
afforded VA examinations for any of her claimed disorders on 
appeal.  Now that all of the service connection claims must 
be considered on the merits without regard to the legal 
criteria governing the reopening of claims, full development 
in compliance with the Act, and thus examination, is 
appropriate.  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should, with the veteran's 
assistance, obtain all clinical records of 
treatment of the veteran's back from 
Dennis P. McGowan, M.D., including the 
records that formed the basis of his 
February 2000 medical opinion.

2.  The veteran should be afforded VA 
examination(s) to assist her in the 
development of her claims that are in 
appellate status, including service 
connection for a bilateral foot condition, 
a psychiatric condition, and a low back 
disorder to include a herniated disc at 
L5-S1.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 





